Citation Nr: 0813829	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  98-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of an 
acquired malocclusion and tempomandibular joint dysfunction 
(TMD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1995 to July 
1997 and on active duty for training from February 1988 to 
July 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  

The veteran's claim was remanded by the Board in May 2003 to 
give the veteran the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

In July 2004, the veteran perfected an appeal with respect to 
a claim for an increased rating for a cervical spine 
disability.  The veteran stated on her September 2002 notice 
of disagreement that she was seeking a 60 percent rating for 
her cervical spine disability.  By a June 2007 rating action, 
she was granted a 60 percent rating for her cervical spine 
disability, effective from February 2000.  As noted by the 
June 2007 rating action, this was a full grant of benefits 
sought, and the issue of an increased rating for a cervical 
spine disability is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that her malocclusion and 
tempomandibular joint dysfunction were aggravated by service.  
In October 2002, the Board obtained a Veterans Health 
Administration (VHA) opinion.  The opinion indicated that the 
veteran's malocclusion and TMD existed prior to service and 
that the increase in severity of the veteran's TMD during 
service was due to the natural progress of the disease.  
However, the VHA opinion also stated that the presence of a 
cervical spine injury often leads to changes in posture, and 
it is not uncommon for such alterations to change the 
positioning of the jaw, which may increase TMD.  As noted 
above, the veteran has service connection and a 60 percent 
rating in effect for a cervical spine disability.  The Board 
notes that where a veteran's service-connected disability 
causes an increase in a non-service connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Since the VHA physician has indicated that the 
veteran's TMD could be aggravated by the veteran's service-
connected cervical spine disability and since no physician 
has been asked to examine the veteran and provide an opinion 
as to whether the veteran's service-connected cervical spine 
disability aggravates the veteran's malocclusion and TMD, the 
Board finds that the veteran must be provided a VA medical 
examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide the 
names and addresses of all medical 
providers who have provided her treatment 
for her TMD disability.  After obtaining 
any necessary authorizations, request 
copies of the veteran's medical records 
that have not already been obtained.  

2.  Obtain the veteran's VA treatment 
records dated from January 2005 to 
present.

3.  When the above actions have been 
accomplished, the veteran should be 
provided a VA examination to determine the 
nature and etiology of the veteran's TMD 
disability.  The examiner should indicate 
whether there has been aggravation of the 
veteran's TMD disability as a result of 
the service-connected cervical spine 
disability, and if so, specify the degree 
of aggravation (i.e., increase in 
disability).  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  In regard to 
aggravation, a distinction should be drawn 
between any temporary exacerbation of 
symptoms as opposed to an increase in the 
level of disability beyond natural 
progression.  The claims file and a copy 
of this remand must be made available to 
the examiner prior to the review.  Reasons 
and bases for all opinions expressed 
should be provided.

4.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


